Citation Nr: 1609082	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a left wrist disability. 

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a cervical spine disability. 

5. Entitlement to service connection for a left wrist disability.  

6. Entitlement to service connection for irritable bowel syndrome (IBS).

7. Entitlement to service connection for chronic fatigue syndrome (CFS).

8. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, mood disorder, dementia, and a sleep disorder.  

9. Entitlement to service connection for pancreatitis, to include as secondary to an acquired psychiatric disorder. 

10. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

11. Entitlement to a disability rating in excess of 10 percent for a right knee disability, excluding the period from May 14, 2015 through August 1, 2015.  

12. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1989 through August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; a November 2009 rating decision from the VA RO in Columbia, South Carolina; and a May 2013 rating decision from the VA RO in Atlanta, Georgia.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Atlanta, Georgia.  

The December 2008 rating decision continued a noncompensable disability rating for the Veteran's right knee disability.  In an August 2011 Statement of the Case (SOC), the RO granted a 10 percent rating effective April 23, 2008, the date of his claim.  In a January 2016 rating decision, the RO granted a temporary 100 percent rating from May 14, 2015 to August 1, 2015 based on the need for convalescence following knee surgery, and continued the 10 percent disability rating effective August 1, 2015.  

The November 2009 rating decision denied service connection for pancreatitis.  

The May 2013 rating decision denied the Veteran's claims for service connection for IBS, CFS, an acquired psychiatric disorder, a cervical spine disability, and a left knee disability.  It also denied the Veteran's petitions to reopen previously denied claims of entitlement to service connection for a lumbar spine disability and a left wrist disability.  

The Board has rephrased the Veteran's claims of entitlement to service connection for PTSD, major depressive disorder, dementia, and a sleep disorder as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include those diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a hearing in July 2015 before the undersigned.  A copy of the transcript is of record.  After the hearing, the Veteran's attorney submitted additional evidence and waived his right to have it initially considered by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  Regardless, because the case was certified to the Board in May 2015, the Board may consider these records prior to AOJ review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.

After the case was certified to the Board, the AOJ added additional VA treatment records from September 2014 through October 2015 to the claims file, some of which were not reviewed by the AOJ.  Due to the favorable outcome of this decision, the Board finds no prejudice in proceeding with adjudication of the appeals as discussed below.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

Although the AOJ did not certify the issue of TDIU as part of this appeal, the Veteran asserted in February 2015 that he was unable to work due to his service-connected right knee disability.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for a right knee disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to service connection for a cervical spine disability, a left wrist disability, a left knee disability, an acquired psychiatric disorder, and pancreatitis, and to an increased disability rating for a right knee disability, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Evidence associated with the claims file since December 2008 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability. 

2. Evidence associated with the claims file since December 2008 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left wrist disability. 

3. The preponderance of the evidence of record shows that the Veteran's low back disability is related to service.  

4. In May 2015 and July 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for IBS, the Veteran withdrew his appeal.  

5. In May 2015 and July 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for CFS, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1. Evidence received since the December 2008 rating decision that denied service connection for a lumbar spine disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 

2. Evidence received since the December 2008 rating decision that denied service connection for a left wrist disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 

3. The Veteran's lumbar spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4. The criteria for withdrawal of the Veteran's appealed claim for service connection for IBS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

5. The criteria for withdrawal of the Veteran's appealed claim for service connection for CFS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

In a May 2015 statement, the Veteran withdrew his appeal as to the issues of entitlement to service connection for IBS and CFS.  Additionally, at his July 2015 hearing before the Board, the Veteran again withdrew his appeal as to these issues.  The Veteran's statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn his appeals as to the issues of entitlement to service connection for IBS and CFS and hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II. Petitions to Reopen Previously Denied Claims

In October 1994, the RO denied the Veteran's claims for service connection for lumbar spine and left wrist disabilities.  

In December 2008, the RO denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a left wrist disability and reopened and denied the Veteran's claim of entitlement to service connection for a lumbar spine disability.  

In April 2010, the Veteran filed a Notice of Disagreement (NOD) in which he disagreed with the RO's November 2009 denial of his claim for service connection for pancreatitis.  The April 2010 NOD also expressed disagreement with the denials of service connection for lumbar spine and left wrist disabilities.  To be timely, an NOD must be filed with the AOJ within one year from the date that VA mailed notice of the rating decision.  38 C.F.R. § 20.302 (2015).  In this case, the November 2009 rating decision only addressed pancreatitis.  VA mailed the Veteran a copy of the December 2008 rating decision which denied his claims for service connection for lumbar spine and left wrist disabilities on January 7, 2009.  The April 2010 NOD was received more than one year after.  Therefore, it is not timely.  

Additionally, he did not submit new and material evidence within one year of its promulgation of the December 2008 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").

Accordingly, the December 2008 rating decision is final with regard to the issues of entitlement to service connection for lumbar spine and left wrist disabilities.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

With regard to the lumbar spine disability, in April 2015, the Veteran asserted that he has had recurring symptoms since his in-service back pain.  Similarly, with regard to the left wrist disability, the Veteran first asserted that he experienced recurrent symptoms since service in an April 2015 statement.  These assertions are new.  Presuming their credibility, new examinations are needed because the assertions had not been made at the time of the September 2012 VA examinations, which provided negative opinions.  The claims are reopened.  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to these claims would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

III. Service Connection for a Lumbar Spine Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with lumbar strain, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  His service treatment records (STRs) show that his back pain began during basic training and consistently mention back pain throughout service, satisfying the second element of a service connection claim.  Id.  

With regard to nexus, the Board notes that there is conflicting evidence as to whether the Veteran has arthritis in the lumbar spine.  At his September 2012 VA examination, the examiner stated that the Veteran did not have arthritis.  However, an x-ray taken in September 1994 notes, "[t]here is no significant arthritic changes seen except for mild narrowing of L5/S1 posteriorly." (Emphasis added).  Interpreting this evidence in the most favorable light, the September 1994 x-ray showed minimal arthritis.  

The Veteran separated from active duty on August 30, 1993.  The x-ray was taken on September 20, 1994, more than one year after his separation.  However, it was taken less than one year and one month after separation.  It is reasonable to conclude that the arthritis existed within one year of separation from service.  Because arthritis manifested within one year of separation from active duty, service connection for a lumbar spine disability is granted.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Given the granting of the benefit, any further development or notification action  under the VCAA with regard to this claim would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened.

New and material evidence having been received, the claim for service connection for a left wrist disability is reopened.

Service connection for a lumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal concerning the issue of entitlement to service connection for IBS is dismissed. 

The appeal concerning the issue of entitlement to service connection for CFS is dismissed. 


REMAND

Remand is necessary in this case for the following reasons.  

With regard to the Veteran's cervical spine disability, the September 2012 VA examination is inadequate because the examiner did not sufficiently address his lay assertion of recurrent symptoms between his in-service injuries and the present.  Additionally, the opinion contradicts itself.  First, the examiner concluded that the Veteran's cervical spine disability "...is not incurred in or caused by claimed in-service injury, event, or illness that occurred in August 1991."  Then, he concluded that, "[t]here is no objective evidence that his degenerative cervical disc disease is not related to his military service."  Additionally, the Board notes that the Veteran was in two motor vehicle accidents in service, not one.  They occurred in August 1991 and August 1992.  Once VA has provided a VA examination, even if it was not statutorily obligated to do so, an adequate one must be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a new opinion is needed.  

With regard to the Veteran's left wrist disability, the Veteran has asserted that he fractured his wrist in service, which is confirmed by his STRs.  He also asserted that he has had recurrent symptoms of a left wrist disability since his injury.  The September 2012 VA examiner did not address this assertion and therefore the report is inadequate.  A new opinion is needed.  The Board notes that in August 2013, the Veteran's attorney filed a Freedom of Information Act (FOIA) request in which records added to the claims file since July 2010 were requested.  This request was completed by the AOJ in December 2013.  However, the Veteran's attorney has been unable to locate the September 2012 VA examination report in the documents provided.  On remand, the Veteran's attorney should be provided with another copy of the September 2012 VA examination report for the Veteran's left wrist.  

With regard to his psychiatric disorder, the Veteran underwent a PTSD examination in April 2013.  The VA examiner concluded that he did not have PTSD and diagnosed mood disorder, not otherwise specified.  The examiner concluded that the Veteran's stressors were not sufficient to cause PTSD.  He underwent a psychiatric examination in May 2013.  The examiner diagnosed mood disorder, not otherwise specified, and did not provide an etiology opinion.  The VA examinations are inadequate because they did not provide etiology opinions for the Veteran's mood disorder, not otherwise specified.  A new VA examination is needed for the Veteran's psychiatric disorder.  

With regard to pancreatitis, the Veteran has exclusively argued that it was caused by Divalproex, one of the medications he took for his psychiatric disorder.  An April 2008 VA treatment record notes that the Veteran had acute pancreatitis and that Divalproex is a known precipitating agent.  The treatment record noted that his pancreatitis was "...most likely ... secondary to Divalproex started approx 2.5 months ago, pain started 1 month after med started."  As the matter of entitlement to service connection for an acquired psychiatric disorder will have a substantial effect on the merits of his claim for secondary service connection for pancreatitis, it is inextricably intertwined and remanded with the Veteran's claim for service connection for an acquired psychiatric disorder and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  If the AOJ determines that the Veteran's acquired psychiatric disorder is related to service, the Veteran should be provided a VA examination because of the April 2008 VA treatment record noted above.   

With regard to the Veteran's left knee disability, in May 2013, the AOJ denied his claim because he did not have a left knee disability.  Subsequently, a March 2015 VA treatment record noted a diagnosis of degenerative joint disease in both knees, with a report of left knee pain for the previous six weeks.  The Veteran has asserted that his left knee disability is exclusively the result of his overcompensation for his service-connected right knee disability.  On remand, the Veteran should be afforded a VA examination to address the etiology of his left knee disability.  

With regard to the Veteran's service-connected right knee disability, he testified that he had right knee surgery in May 2015, which was after his July 2013 VA examination.  He stated that after his surgery, his pain was "excruciating," and that his swelling had not gone away.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  In this case, the post-recovery severity of his service-connected knee disability has not been addressed.  A new examination is needed.  

As the outcomes of the issues being remanded may have a substantial impact on the Veteran's TDIU claim, it is inextricably intertwined with them and must also be remanded.  Harris, 1 Vet. App. at 183; see also Tyrues, 23 Vet. App. at 178. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his attorney a copy of the report of his September 2012 VA left wrist examination.  

2. Return the Veteran's claims file to the examiner who conducted the September 2012 cervical spine examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's STRs from August 1991, which document a motor vehicle accident during which he sustained a mild compression of C6 and a minimal subluxation of C6 on C7, with use of a cervical collar. 

ii. The Veteran's STRs from August 1992, which document a second motor vehicle accident resulting in tenderness over the process of C6 with painful but full range of motion, and modified duty.  

iii. The report of the September 2012 VA cervical spine examination.

iv. The Veteran's April 2015 statement that he initially injured his neck in service and has had increasing symptoms since the injury.  He asserts that he had neck symptoms prior to his post-service work-related neck injury in 2006.  

v. The Veteran's July 2015 hearing testimony where he asserts that he had neck symptoms prior to reinjuring his neck in 2006, and that he had missed work because of his neck prior to his work injury.  

d. In providing the requested opinion, the examiner must address the Veteran's lay assertion of continuity of symptoms since his in-service injuries.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

e. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability began during active service or is related to an incident of service.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Return the Veteran's claims file to the examiner who conducted the September 2012 wrist examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's STRs from October 1990 which note a left distal radius fracture, non-displaced.  

ii. The report of the September 2012 VA wrist examination.

iii. The Veteran's April 2015 statement that he fractured his left wrist in service and has had recurrent symptoms since that time.  

iv. The Veteran's July 2015 hearing testimony where he asserts that he fractured his left wrist in service and has had symptoms "on and off" since that time.    

d. In providing the requested opinion, the examiner must address the Veteran's lay assertion of continuity of symptoms since his in-service injury.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

e. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left wrist disability began during active service or is related to an incident of service.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Return the Veteran's claims file to the examiner who conducted the May 2013 psychiatric examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's July 2015 hearing testimony where he reports the following stressors:  (1) being afraid to be deployed in support of the Gulf War; (2) general fear for his life while deployed; (3) while working as a driver for a colonel and a sergeant major, he drove by dead bodies and burned vehicles; (4) he was stationed near enough to "war zones" that buildings were shaking due to bombs; (5) that SCUD missiles and rocket attacks happened "daily" near his building.  

d. The examiner must provide a diagnosis for each psychiatric disability found using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The examiner must also determine whether the Veteran has dementia and/or a sleep disorder.  The examiner must specifically determine whether the Veteran has PTSD under the DSM-IV criteria.  If the examiner diagnoses PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

e. For each psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began during active service or is related to an incident of service. 

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. IF AND ONLY IF the AOJ determines that the Veteran's acquired psychiatric disorder is related to service, schedule the Veteran for an examination with an appropriate clinician for his pancreatitis.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An April 2008 VA treatment report noting that the Veteran took Divalproex for his psychiatric disorder, that it is a known precipitating agent for pancreatitis, and that his pancreatitis was "...most likely ... secondary to Divalproex started approx 2.5 months ago, pain started 1 month after med started."    

d. The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the pancreatitis was proximately due to or the result of his service-connected acquired psychiatric disorder, to include the use of Divalproex.

ii. Whether it is at least as likely as not that pancreatitis was aggravated beyond its natural progression by his service-connected acquired psychiatric disorder, to include the use of Divalproex.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Schedule the Veteran for an examination with an appropriate clinician to (1) assess the current severity of his service-connected right knee disability and (2) determine the etiology of his left knee disability.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

      c. The examiner must address the following:

i. Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's right knee disability, and its impact on his daily activities and ability to work.  

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was proximately due to or the result of his service-connected right knee disability.

iii. Whether it is at least as likely as not that the left knee disability was aggravated beyond its natural progression by his service-connected right knee disability.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

8. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


